               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                      Case No. 18-CR-74-1-JPS-JPS
 v.

 MARQUON T. JACKSON,
                                                                   ORDER
                      Defendant.


1.      BACKGROUND

        On October 2, 2020, Defendant filed a motion for compassionate

release. (Docket #51). The Government filed a response, (Docket #56), and

Defendant did not enter a reply. The Court has reviewed these submissions

and will deny Defendant’s motion for compassionate release.

2.      FACTS

        In January 2018, Defendant was arrested in connection with a

shooting in an apartment building in Milwaukee. (Docket #36 at 6). Video

footage revealed Defendant entering and exiting the building. (Id.)

Defendant self-surrendered and admitted to carrying a rifle in his backpack

and firing a weapon during the shootout in the apartment. (Id.) He pleaded

guilty to and was convicted of being a felon in possession of a firearm and

possession with intent to distribute marijuana. (Docket #56 at 2). On June 7,

2019, Defendant was sentenced to 55 months of imprisonment. (Docket #41

at 2). Defendant has served approximately 18 months of that sentence.

(Docket #56 at 2). Defendant has a criminal history that stretches back to

1999, when he was thirteen years old, and it includes drugs crime, domestic

violence, battery, and assault. (Docket #36 at 12).



     Case 2:18-cr-00074-JPS Filed 01/13/21 Page 1 of 7 Document 57
        Defendant is a 34-year-old male. (Docket #56 at 12). He alleges that

he suffers from high blood pressure and asthma, and he states that he had

his gallbladder removed (though he does not specify the reason for this

procedure). (Docket #51). Defendant has not provided any documentation

or medical records confirming his conditions. Defendant is currently

detained at Federal Correctional Institute Oxford (“FCI Oxford”) in Oxford,

Wisconsin. As of January 10, 2021, FCI Oxford reports that zero inmates and

five staff have active cases of COVID-19.1 No deaths have been reported,

and 730 inmates and 69 staff have recovered from the virus.2

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

        While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

        1Fed.   Bureau      of       Prisons,        COVID-19       Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Jan. 10, 2021).
        2   Id.


                               Page 2 of 7
     Case 2:18-cr-00074-JPS Filed 01/13/21 Page 2 of 7 Document 57
compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).



                            Page 3 of 7
  Case 2:18-cr-00074-JPS Filed 01/13/21 Page 3 of 7 Document 57
         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

        Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment, (2)

afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        First, Defendant has not addressed whether he has exhausted his

administrative rights, nor does he provide any documents demonstrating

his attempt to have the Bureau of Prisons bring a motion on his behalf.

However, while the Government notes Defendant’s failure to address

exhaustion, the Government does not challenge Defendant’s motion for

failure to exhaust. (Docket #56 at 6–7). Gunn, 980 F.3d at 1179 (“Failure to

exhaust administrative remedies is an affirmative defense, not a

jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether

Defendant has an extraordinary and compelling reason warranting his

release.

        The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason


                               Page 4 of 7
     Case 2:18-cr-00074-JPS Filed 01/13/21 Page 4 of 7 Document 57
warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant claims to

suffer from multiple conditions which, according to the Centers for Disease

Control and Prevention, may increase one’s risk for severe illness from

COVID-19. These conditions include high blood pressure and asthma.3 But

Defendant has not provided the Court with any documentation of such

illnesses,4 and the Government notes that it was unable to secure medical

records from the BOP and FCI Oxford. (Docket #56 at 10); see, e.g., United

States v. Clark, No. 11-CR-30-2-JPS, 2020 WL 4260824, at *4 (E.D. Wis. July

23, 2020) (denying compassionate release partly based on defendant’s

failure to provide “a complete, up-to-date record of [defendant’s] medical

history, nor anything such as a physician’s letter that might instruct the

Court as to the gravity of [defendant’s] risk.”); United States v. Delgado, No.

3:17-CR-242-B (01), 2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020)

(denying compassionate release where defendant “failed . . . to provide the

Court any medical records (particularly recent ones) to establish how

immunocompromised he may now be, which would have allowed the

Court to assess his current ability to provide self-care.”). At this juncture,

Defendant has failed to demonstrate an extraordinary and compelling

reason warranting his release.

       Even if Defendant were able to show an extraordinary and

compelling reason for his release, the Court must still consider whether


       3 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People     with         Certain       Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Jan. 8, 2021).
       4Further, at the time of his sentencing in 2019, Defendant reported that he
was in good health and not taking any medications. (Docket #36 at 23–24).


                            Page 5 of 7
  Case 2:18-cr-00074-JPS Filed 01/13/21 Page 5 of 7 Document 57
Defendant is a danger to any other person or the community, pursuant to §

3142(g), and whether the § 3553(a) factors militate against his release.

Defendant has not addressed these factors in his motion, and the Court

finds that they weigh against Defendant’s release.

        Defendant was arrested shortly after a shooting in which he was

involved in an apartment complex. Defendant, despite being a felon, had a

rifle with him. He was also convicted on drugs charges. These are the most

recent entries on a lengthy criminal record. The Court is concerned with

Defendant’s pattern of crime, and his present incarceration—at the very

least—incapacitates his ability to commit more crimes. Further, Defendant

has served only about 30% of his sentence. Releasing Defendant at this time

would undermine the importance that sentencing reflect the seriousness of

the underlying crime and promote respect for the law. In light of the §

3553(a) factors, the Court will deny Defendant’s motion for compassionate

release.

5.      CONCLUSION

        Defendant has failed to demonstrate an extraordinary and

compelling reason warranting his release, and the § 3553(a) factors strongly

militate against Defendant’s release. Therefore, the Court will deny

Defendant’s motion for compassionate release. (Docket #51). The Court will

grant the Government’s motion to for leave to file instanter, (Docket #55),

as the Government’s delay was due to a COVID-19-exposure quarantine

outside of Government counsel’s control.

        Accordingly,

        IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #51) be and the same is hereby DENIED; and




                               Page 6 of 7
     Case 2:18-cr-00074-JPS Filed 01/13/21 Page 6 of 7 Document 57
      IT IS FURTHER ORDERED that the Government’s motion for leave

to file instanter (Docket #55) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 13th day of January, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                            Page 7 of 7
  Case 2:18-cr-00074-JPS Filed 01/13/21 Page 7 of 7 Document 57
